Case 19-01583-hb   Doc 1   Filed 03/20/19 Entered 03/20/19 15:06:21   Desc Main
                            Document     Page 1 of 9
Case 19-01583-hb   Doc 1   Filed 03/20/19 Entered 03/20/19 15:06:21   Desc Main
                            Document     Page 2 of 9
Case 19-01583-hb   Doc 1   Filed 03/20/19 Entered 03/20/19 15:06:21   Desc Main
                            Document     Page 3 of 9
Case 19-01583-hb   Doc 1   Filed 03/20/19 Entered 03/20/19 15:06:21   Desc Main
                            Document     Page 4 of 9
Case 19-01583-hb   Doc 1   Filed 03/20/19 Entered 03/20/19 15:06:21   Desc Main
                            Document     Page 5 of 9
Case 19-01583-hb   Doc 1   Filed 03/20/19 Entered 03/20/19 15:06:21   Desc Main
                            Document     Page 6 of 9
Case 19-01583-hb   Doc 1   Filed 03/20/19 Entered 03/20/19 15:06:21   Desc Main
                            Document     Page 7 of 9
Case 19-01583-hb   Doc 1   Filed 03/20/19 Entered 03/20/19 15:06:21   Desc Main
                            Document     Page 8 of 9
Case 19-01583-hb   Doc 1   Filed 03/20/19 Entered 03/20/19 15:06:21   Desc Main
                            Document     Page 9 of 9
